Citation Nr: 1701389	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to diabetes mellitus.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for glaucoma, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Whether new and material evidence has been received in order to reopen a claim for service connection for sleep apnea.

8.  Entitlement to an initial increased evaluation in excess of 20 percent for a lumbar strain.

9.  Entitlement to an effective date earlier than May 7, 2013, for the grant of service connection for a lumbar strain.

10.  Entitlement to a compensable increased evaluation for bilateral athlete's foot.

11.  Entitlement to an effective date earlier than May 7, 2013, for the grant of service connection for bilateral athlete's foot.

12.  Whether new and material evidence has been received in order to reopen a claim for service connection for hypertension.  

13.  Whether new and material evidence has been received in order to reopen a claim for service connection for diabetes mellitus, to include as due to exposure to herbicides.

14.  Entitlement to service connection for a foot disorder, to include plantar warts and calluses.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1973 to August 1975.  He also had additional service in the Arkansas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2011, April 2013, and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran had originally requested a videoconference hearing before the Board.  However, in July 2016, he cancelled that hearing request in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for diabetes mellitus, glaucoma, bilateral cataracts, an acquired psychiatric disorder, tinnitus, a foot disorder, hypertension and headaches and entitlement to an increased evaluation for lumbar strain and athlete's foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for glaucoma was previously considered and denied by the RO in an August 2010 rating decision.  The Veteran initially submitted a statement in support of his claim within one year of that decision; however, the Veteran then withdrew his claim in a written statement in February 2011. 

2.  The evidence received since the August 2010 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for glaucoma.

3.  The Veteran's claim for service connection for diabetes mellitus was previously considered and denied by the RO in an April 2005 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no relevant evidence received within one year of the determination. 

4.  The evidence received since the April 2005 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.

5.  The Veteran's claim for service connection for sleep apnea was previously considered and denied by the RO in an August 2010 rating decision.  The Veteran initially submitted a statement in support of his claim within one year of that decision, however, the Veteran then withdrew his claim in a written statement in February 2011. 

6.  The evidence received since the August 2010 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

7.  The Veteran's current sleep apnea is related to his service-connected lumbar strain.

8.  The Veteran's claim for service connection for hypertension was previously considered and denied by the RO in an April 2005 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no relevant evidence received within one year of the determination. 

9.  The evidence received since the April 2005 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

10. The Veteran first filed a claim for service connection for a lumbar strain and bilateral athlete's foot on May 7, 2013.
 
11.  VA did not receive any formal or informal claim for service connection for a lumbar strain and bilateral athlete's foot from the Veteran or his representative prior to May 7, 2013.


CONCLUSIONS OF LAW

1.  The August 2010 rating decision that denied service connection for glaucoma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the August 2010 rating decision is new and material, and the claim for service connection for glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 2005 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

4.  The evidence received subsequent to the April 2005 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The August 2010 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

6.  The evidence received subsequent to the August 2010 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  Sleep apnea is proximately due to or the result of the Veteran's service-connected lumbar strain.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

8.  The April 2005 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

9.  The evidence received subsequent to the April 2005 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The criteria for an effective date earlier than May 7, 2013, for the grant of service connection for lumbar strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

11.  The criteria for an effective date earlier than May 7, 2013, for the grant of service connection for athlete's foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the favorable disposition to reopen the Veteran's claims for service connection for glaucoma, diabetes mellitus, hypertension, and sleep apnea and to grant service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Moreover, in this case, the Veteran is challenging the effective date assigned for the grant of service connection for a lumbar strain and athlete's foot.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, the duty to notify has been met with respect to the earlier effective date issues.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Indeed, there is no indication in the record that additional evidence relevant to the effective date issued decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


Law and Analysis

I.  Claims to Reopen 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


A.  Glaucoma

The RO previously considered and denied the Veteran's claim for service connection for glaucoma in an August 2010 rating decision.  In that decision, the RO found that there was no evidence that glaucoma manifested in service or within one year thereafter or was otherwise related to his military service.  The Veteran was notified of the August 2010 decision and of his appellate rights.  The Veteran initially submitted a statement within one year of this rating decision, but in a written and signed statement dated in February 2011, the Veteran withdrew that claim.  Therefore, the August 2010 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran filed an application to reopen his claim for service connection for glaucoma in May 2012.  The evidence obtained since the August 2010 rating decision includes additional VA medical records showing treatment for glaucoma as well as statements from the Veteran clarifying that he is claiming glaucoma on a secondary basis as due to his diabetes mellitus.  Such evidence was not considered at the time of the August 2010 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for glaucoma.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


B. Diabetes Mellitus

The RO previously considered and denied the Veteran's claim for service connection for diabetes mellitus in an April 2005 rating decision.  In that decision, the RO found that there was no evidence that the diabetes mellitus manifested in service or was caused by his military service.  The Veteran was notified of the April 2005 decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the April 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran filed an application to reopen his claim for service connection for diabetes mellitus in May 2010.  The evidence obtained since the April 2005 decision includes statements from the Veteran regarding his exposure to herbicides while serving in Okinawa and a newspaper article regarding herbicide use in Okinawa.  Such evidence was not considered at the time of the April 2005 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for diabetes mellitus.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


C.  Sleep apnea

The RO previously considered and denied the Veteran's claim for service connection for sleep apnea in an August 2010 rating decision.  In that decision, the RO found that there was no evidence that the sleep apnea manifested in service or within one year thereafter or that was otherwise related to his military service.  The Veteran was notified of the August 2010 decision and of his appellate rights.  The Veteran initially submitted a statement within one year of this rating decision, but in a written and signed statement dated in February 2011, the Veteran withdrew this claim.  Therefore, the August 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran filed an application to reopen his claim for service connection for sleep apnea in November 2013.  The evidence obtained since the August 2010 decision includes a medical opinion from the Veteran's private doctor, Dr. H.S., which opines that the muscle relaxant prescribed for his service-connected lumbar strain is aggravating his sleep apnea.  Such evidence was not considered at the time of the August 2010 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for sleep apnea.  38 C.F.R. § 3.156(a).  

Turning to the merits of the claim, the Veteran's service treatment records show that he was not treated for or diagnosed with sleep apnea during service.  However, his post-service VA medical records and private medical records show that the Veteran has a current diagnosis of sleep apnea or obstructive sleep apnea.

During the course of his appeal, the Veteran submitted a private medical opinion from Dr. H.S.  Dr. H.S. diagnosed the Veteran with obstructive sleep apnea and noted that he had been prescribed a muscle relaxant for his lumbar spine disorder.  He reported that muscle relaxants were known to cause the muscles of the throat and tongue to relax and fall back into the airway, creating increased snoring and increased potential for apneas.  He concluded that, based upon his experience, his interview with the Veteran, review of the medical records, and relevant medical literature, that it was more likely than not that the prescribed muscle relaxant aided in the development of and aggravated the Veteran's sleep apnea.

The Board finds Dr. H.S.'s medical opinions to be probative in this case.  There is also no medical evidence of record showing otherwise.  Accordingly, the Board concludes that service connection for sleep apnea is warranted. 


D.  Hypertension

The RO previously considered and denied the Veteran's claim for service connection for hypertension in an April 2005 rating decision.  In that decision, the RO found that there was no evidence that the hypertension manifested in service or was caused by his military service.  The Veteran was notified of the April 2005 decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the April 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran filed an application to reopen his claim for service connection for hypertension in May 2010.  The evidence obtained since the April 2005 rating decision includes statements from the Veteran indicating that he was activated for Desert Storm in 1990 and that his hypertension was therefore diagnosed during a period of active duty service.  Such evidence was not considered at the time of the April 2005 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for hypertension.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

II.  Earlier Effective Date Claims

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence of record in this case shows that, on May 7, 2013, the Veteran filed a claim for service connection for a lumbar strain and athlete's foot.  In a March 2014 rating decision, the RO granted service connection for both disabilities and assigned an effective date of May 7, 2013, which was the date the Veteran's application was received by the RO.  The Veteran then filed a timely appeal for an earlier effective date.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that May 7, 2013, is the proper date for the grant of service connection for these disabilities.

The earliest claim of record for entitlement to service connection for lumbar strain and athlete's foot was received by the RO on May 7, 2013.  The evidence of record contains no prior application or communication from the Veteran or his representative indicating an intent to file a claim for such benefits at any time prior to May 2013.  There is no other evidence of record showing otherwise.  Indeed, the Veteran and his representative have not argued why they believe he is entitled to an earlier effective date or identified any earlier claim for service connection for these disabilities.

Based on the foregoing, the Board concludes that a formal or informal claim for service connection for lumbar strain and athlete's foot was not received prior to the claim submitted on May 7, 2013.  Accordingly, an earlier effective date is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for glaucoma, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension, is reopened, and to this extent only, the appeal is granted.

Entitlement to an effective date earlier than May 7, 2013, for the grant of service connection for a lumbar strain is denied.

Entitlement to an effective date earlier than May 7, 2013, for the grant of service connection for bilateral athlete's foot is denied.


REMAND

The Veteran was afforded a VA audiological examination in February 2014.  The examiner opined that the Veteran's tinnitus was less likely related to his service because there was no evidence that hearing loss or significant threshold changes occurred during military service.  However, the examiner did not explain the significance of that fact.  Therefore, an additional medical opinion is needed.

The Veteran has also asserted that his lumbar strain condition is more severe than his current disability evaluation reflects.  In support of his claim, the Veteran submitted a medical opinion from Dr. H.H-G., finding that his mood disorder and lumbar strain render him incapacitated.  However, the Board notes that Dr. H.H.-G. is a psychologist, and her assessment was not accompanied by an examination.  As such, the Board finds that the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain.

Similarly, the Veteran has stated that his athlete's foot condition is more severe than his current evaluation reflects.  He has also stated that he has had plantar warts and calluses since service, and his VA medical records have noted that such conditions were chronic in nature.  As such, the Board finds that the Veteran should be afforded a VA examination in connection with his claim for service connection for a foot disorder, to include plantar warts and calluses.  Moreover, as the Veteran's foot disorder claim is being remanded for a VA examination, and giving the Veteran every benefit of the doubt, the Board finds that the VA examination should also evaluate the current severity and manifestation of the Veteran's service-connected athlete's foot disorder.

The Board also finds that the Veteran should be afforded a VA examination in connection with his claim for service connection for headaches, as he has not yet been afforded such an examination, despite his statements that he has experienced headaches as a result of his military service.

In addition, the Veteran should be afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran has submitted private medical opinions stating that his mood disorder is related to his service-connected lumbar strain and that his mood disorder is incapacitating.  However, the private examiner, Dr. H.H-G., did not address the Veteran's claim for PTSD or his in-service stressors.   The Board also notes that the Veteran has stated that his acquired psychiatric disorder is the result of training exercises near water despite his inability to swim, from events in Thailand, and as a result of his back pain.  His medical records indicate that the Veteran reported additional stressors while in service, to include being humiliated and being disciplined for attempting to obtain medical assistance for a friend.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any acquired psychiatric disorder that be present.

The Board further notes that the Veteran was afforded a VA examination in connection with his claim for service connection for hypertension.  That examiner opined that, based upon the fact that the Veteran started treatment for hypertension approximately 20 years earlier, it was at least as likely as not that his hypertension had its onset at that time.  However, that examiner did not provide an opinion as to whether the Veteran's hypertension was related to his military service, to include any symptoms therein.  As such, an additional medical opinion is needed.

The Board finds that additional development is required for the Veteran's diabetes mellitus claim, in light of his assertion that he was exposed to herbicides while serving in Okinawa.   The AOJ should conduct any additional development in order to verify his alleged herbicide exposure in service.  After such development is completed, the Veteran should be afforded a VA examination in connection with his diabetes mellitus claim to determine the etiology of this disorder.  The examiner should also opine as to whether the Veteran's erectile dysfunction is caused or aggravated by his diabetes mellitus.

The Board further notes that the claim for service connection for glaucoma and bilateral cataracts are inextricably intertwined with the diabetes mellitus claim, as the Veteran has claimed that his glaucoma and cataracts are secondary to his diabetes mellitus.  For this reason, the issue of entitlement to service connection for diabetes mellitus must be resolved prior to resolution of the claims for glaucoma and bilateral cataracts.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus, glaucoma, cataracts, erectile dysfunction, an acquired psychiatric disorder, tinnitus, lumbar strain, athlete's foot, other foot disorders, headaches, and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should attempt to verify whether the Veteran had herbicide exposure in service. In particular, he has asserted that he was exposed to herbicides in Okinawa.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  In so doing, the examiner should consider the diagnoses of record and the results of any testing performed.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The examiner should also opine as to whether it is at least as likely as not that any current disorder was either caused by or permanently aggravated by the Veteran's service-connected lumbar strain.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's tinnitus manifested in service or is otherwise causally or etiologically related to his military service, to include any noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus generally presents or develops in most cases.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestation of his service-connected bilateral athlete's feet and to determine the nature and etiology of any foot disorders that may be present other than athlete's feet.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has any current foot disorder other than athlete's feet, such plantar warts or calluses, that are causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should also report all signs and symptoms necessary for rating the Veteran's service-connected bilateral athlete's foot.  In particular, he or she should state the percent of the entire body affected and the percent of the exposed areas affected.  The examiner should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any headaches present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has headaches that are causally or etiologically related to his military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has hypertension that is causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the diabetes mellitus is causally or etiologically related to the Veteran's military service, to including any symptomatology therein.  

The examiner should also provide an opine as to whether it is at least as likely as not that any erectile dysfunction was either caused by or permanently aggravated by his diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestation of his service-connected lumbar strain.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should also indicate whether there is any form of ankyloses and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

In addition, the examiner should identify any and all associated neurologic abnormalities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

11.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


